1

2

3

4

5

6

7

8                          UNITED STATES DISTRICT COURT

9              CENTRAL DISTRICT OF CALIFORNIA – SOUTHERN DIVISION

10

11   JEFFREY GEDDES,                          CASE NO. SACV 20-00964-JFW(AS)

12                     Petitioner,            ORDER ACCEPTING FINDINGS,
13        v.                                  CONCLUSIONS AND
14   WESTMINISTER COURT, et. al.,             RECOMMENDATIONS OF UNITED
15                     Respondents.           STATES MAGISTRATE JUDGE
16

17

18

19        Pursuant to 28 U.S.C. section 636, the Court has reviewed the
20   Petition, all of the records herein and the attached Report and

21   Recommendation   of   United    States    Magistrate   Judge   to   which   no

22   objections were filed.      Accordingly, the Court concurs with and

23   accepts the findings and conclusions of the Magistrate Judge.

24
          IT IS ORDERED that Judgment be entered denying the Petition
25

26   without prejudice.

27

28
1         IT IS FURTHER ORDERED that the Clerk serve copies of this
2    Order, the Magistrate Judge’s Report and Recommendation and the
3
     Judgment   herein   on   counsel   for    Petitioner   and   counsel   for
4
     Respondent.
5

6
     DATED: October 5, 2020
7

8                                             ___________    _________ ____
                                                      JOHN F. WALTER
9                                              UNITED STATES DISTRICT JUDGE
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28

                                         2
